IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 97-51024
                           Summary Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

REBECCA JEAN STEWART,
also known as Cynthia Alexander,

                                              Defendant-Appellant.

                          - - - - - - - - - -
             Appeal from the United States District Court
                   for the Western District of Texas
                         USDC No. A-94-CR-67-1
                          - - - - - - - - - -

                            August 24, 1998

Before WISDOM, DUHE’, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Rebecca Jean Stewart, filed an 18 U.S.C. Section 3582

motion to correct or modify her sentence, arguing that the

district court denied that motion.    Stewart did not file a notice

of appeal.     Over three months later, however, she filed a motion

to reconsider.    The district denied that motion and Stewart filed

a notice of appeal.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 97-51024
                                   -2-

     Federal courts have an obligation to examine sua sponte the

basis for their jurisdiction.**     Stewart did not file a timely

motion to reconsider.***    We do not have jurisdiction to hear this

appeal.****



Stewart’s appeal is DISMISSED.




     **
          United States v. DeLos Reves, 842 F.2d 755, 757 (5th Cir.
1988).
     ***
       See Fed. R. App. P. 4(b); United States v. Brewer, 60 F.3d
1142, 1145 (5th Cir. 1995).
     ****
       See Brewer, 60 F.3d at 1144. Even if we were to construe
Stewart’s motion to reconsider as a request to file a late notice
of appeal, we do not have jurisdiction to hear this appeal. Fed.
R. App. P.4(b) allows for an extension of the time period in
which to file an appeal, but that extension is limited to thirty
days. See United States v. Awalt, 728 F.2d 704, 705 (5th Cir.
1984). Stewart’s motion was filed well after this period.